Citation Nr: 0212957	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  97-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left hip and groin 
pain, to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to May 
1995, including in the Southwest Asia Theater of operations 
during the Persian Gulf War from January 1, 1991 to May 15, 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran completed his appeal with 
regard to the denials of service connection for a left 
hip/groin disability, headaches and a knee disorder.  By 
rating decision in December 1997, the RO additionally denied 
entitlement to service connection for left/hip groin pain to 
include as due to an undiagnosed illness.  Notice of such 
determination was provided in a December 1997 Supplemental 
Statement of the Case.  The veteran completed an appeal as to 
this expanded issue in February 1998.

In May 1999, the Board remanded the issues on appeal to the 
RO for the completion of further development, including new 
VA examinations.

In regard to the issue of entitlement to an increased 
evaluation for lumbar disc disease evaluated as 10 percent 
disabling, a review of the record reflects that the 10 
percent rating was continued in a February 2002 rating 
decision.  In an Informal Hearing Presentation, the veteran's 
representative submitted a written notice of disagreement as 
to that rating action in August 2002.  Accordingly, the Board 
is required to remand this issue to the RO for the issuance 
of a statement of the case. See Manlicon v. West, 12 Vet. 
App. 238 (1999).  Therefore, that matter is addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations from January 1991 to May 1991.

2.  The veteran does not currently have a chronic disability 
manifested by left hip or groin pain due to an undiagnosed 
illness, nor has tendinitis, bursitis, and/or arthritis of 
the hips, nor lumbar disc disease radiculopathy to the left 
hip and groin, been shown to be related to service.

3.  A chronic knee disability has not been demonstrated.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by left hip and groin pain, 
including tendinitis, arthritis, bursitis or lumbar disc 
disease radiculopathy, or due to undiagnosed illness, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.317 (2001).

2.  A chronic knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for service connection and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decisions, statement of the 
case, supplemental statements of the case, and letters issued 
by the RO in July 1999 and March 2001, the veteran was given 
notice of the reasons and bases for the VA denial, the 
information and evidence necessary to substantiate the 
veteran's claim, as well as the applicable law.  
Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), a March 2001 letter from the RO and a 
February 2002 supplemental statement of the case, apprised 
the veteran of the development the VA would attempt to 
perform, and the evidence the veteran needed to provide.  The 
correspondences reflect that the veteran's representative 
received a copy.  There is no indication that these 
correspondences were returned as undeliverable.  As such, the 
Board finds that these correspondences clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

The veteran's service and identified VA and private post 
service medical records have been obtained.  Additionally, 
the veteran has been afforded multiple examinations with 
regard to the issues on appeal.  There is no indication of 
outstanding evidence.  Hence, the Board finds that the VA's 
duty to assist has been met.

VA law and regulations provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty, in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  The regulations also state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

For certain chronic disorders, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).

For certain Persian Gulf veteran's claims, 38 C.F.R. § 3.317 
provides, except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with chapter 
11 of title 38, United States Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(i) and (ii).  In November 2001, VA issued an 
interim final rule which amended 38 C.F.R. § 3.317(a)(1)(i) 
to expand the presumptive period from December 2001 to 
December 2006.  This interim rule became effective November 
9, 2001.  The Veterans Education and Benefits Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001) expanded 
the presumptive period to September 30, 2011. 

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R. Part 4 for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  A disability referred to in this section shall be 
considered service-connected for purposes of all laws.  38 
C.F.R. § 3.317(2), (3), (4), (5).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The regulations also provide that compensation shall not be 
paid under this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA). Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  That 
legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 38 
C.F.R. § 3.317, and as noted above, expanded the presumptive 
period to September 30, 2011.

As noted above, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas, supra.

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as to the symptoms 
claimed for service connection as due to an undiagnosed 
illness by this veteran, and hence do not affect the 
adjudication of his claims.  Thus, he has not been prejudiced 
by applying the new regulation in the first instance.  
Bernard, supra.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C.A. § 5107).

The veteran's service medical records indicate that the 
veteran was seen for complaints of left hip and groin pain on 
several occasions after June 1993.  However, contemporaneous 
evaluations by physicians revealed no objective findings to 
support these complaints.  The veteran was seen for 
complaints of knee pain in October 1994 and February 1995.  
X-rays were negative.  An examination of the knees showed no 
swelling, crepitus, redness, or heat in either knee.  No 
instability was noted and range of motion of both knees was 
from 0 to 120 degrees.  X-rays of the knees were normal.  

The veteran underwent a VA examination in November 1996.  The 
veteran stated that he injured himself while in service 
during physical training and had to undergo physical therapy 
and an exercise program.  A physical examination showed both 
lower limbs to be negative for any neurological deficiency.  
The straight leg raising is 85 degrees on the right and 75 on 
the left with complaint of pain in the left groin.  There was 
also complaints of pain on deep palpitation in the groin on 
the left side.  An x-ray of the left hip was normal.  There 
was no evidence of soft tissue calcification or avascular 
necrosis of the femoral head.  The diagnosis was tendinitis, 
left hip and normal lumbosacral spine.  

Also included were VA outpatient treatment reports dated July 
1996 to September 1996.  The records reveal the veteran's 
complaints of left hip pain.  There was limitation of motion 
of the left hip secondary to pain.  The etiology of the left 
hip pain was noted as being not clear.  Bursitis was 
diagnosed in September 1996.

The veteran testified at a travel board hearing before the 
undersigned Member of the Board at the RO in July 1998.  The 
veteran testified that he continued to have recurring left 
hip pain and that his leg would give way at times where he 
could hardly walk.  He stated that his condition was the 
primary reason why he did not remain in the military.  He 
testified that, following separation from service, he 
received continuing treatment for his left lower extremity 
injuries at both private and VA facilities.

Outpatient treatment reports from VAMC Detroit dated October 
1997 to June 1999 show complaints of bilateral left hip pain, 
left more than right.  A Gulf Registry Examination in October 
1997 showed arthritis of the hips with left side trochanteric 
bursitis.  The records do not contain any complaints or 
diagnosis of any knee condition.  

The veteran underwent another VA examination in August 2001.  
The veteran complained of pain in the lower back, going down 
to the left hip area.  Sometimes the pain was a shooting type 
and he was not able to walk or sit down.  The pain was mostly 
in the groin and lower back area.  He denied he had a current 
problem with the knees.  An examination of the left hip 
revealed normal alignment and leg lengths.  There was vague 
tenderness in the groin.  Range of motion was completed with 
complaints of pain in the groin.  Power against resistance 
was good.  A left knee examination looked normal without any 
deformity or swelling.  Ligaments were stable.  There was 
full range of motion.  Quadriceps muscle was satisfactory.  
Diagnostic tests showed no obvious symptoms and were 
generally unremarkable.  An MRI study showed a small central 
focal disc herniation at L5-S1 level.  Also possible radial 
tear without any significant focal disc herniation at L4-L5 
level.  The veteran was diagnosed with such, and the examiner 
also stated that there was no pathological condition 
affecting the veteran's left hip and groin, and the left knee 
was also normal.  The examiner clinically opined that it was 
as likely as not that the left hip, groin, and knee 
conditions were the referred pain coming from his lower back 
disc condition.  The examiner stated there was no independent 
pathology in the left hip or groin, nor was there any 
condition in his left knee.  

Based on the preponderance of the evidence of record, the 
Board finds that service connection for a chronic disability 
manifested by left hip and groin pain, to include as due to 
an undiagnosed illness, is not warranted.  The facts of the 
case demonstrate that the veteran does not have current 
objective evidence of a chronic disability of his left or 
right knee.  VA examination in August 2001 shows that the 
left hip area was normal and asymptomatic.  Diagnostic tests 
were unremarkable.  Furthermore, while tendinitis of the left 
hip was diagnosed in November 1996, and arthritis and 
bursitis of the hips were diagnosed in October 1997, the 
physician who conducted the August 2001 VA evaluation 
determined that the hip, groin and knee pain were a result of 
the veteran's back condition.  Moreover, there exists no 
competent evidence linking post service tendinitis, arthritis 
and/or bursitis of the hip, nor lumbar disc disease 
radiculopathy to the left hip and groin, to service, despite 
clinical examinations in this regard.  Therefore, service 
connection for chronic disability manifested by left hip and 
groin pain, to include as secondary to an undiagnosed 
illness, is not warranted.  See 38 C.F.R. §§ 3.303, 3.317.

The Board also finds that service connection for a knee 
disability is not warranted.  The evidence presented does not 
show that a knee disability occurred in or was caused by 
service.  The August 2001 VA examination, as well as the MRI 
and diagnostic tests, are normal and negative for any knee 
disability.  Range of motion of the knee was normal, and the 
veteran denied any sensory loss.  The additional medical 
records do not indicate any diagnosis of a chronic knee 
disability as well.  Hence, the preponderance of the evidence 
is against service connection for a knee disability.

Because the evidence in this case is not approximately 
balanced with respect to the merits of the service connection 
claims currently on appeal, the benefit-of-the-doubt doctrine 
does not apply and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic disability manifested by left 
hip and groin pain, to include as due to an undiagnosed 
illness, is denied.

Service connection for a knee disability is denied.


REMAND

As indicated above, a timely notice of disagreement was filed 
recently on the veteran's behalf as to the February 2002 RO 
denial of the claim for an increased rating for lumbar disc 
disease currently evaluated as 10 percent disabling.  This 
matter must be referred back to the agency of original 
jurisdiction for preparation of a statement of the case.


To insure full compliance with due process requirements, this 
matter is REMANDED to the RO for the following action:

The RO should issue a statement of the case that 
reflects its February 2002 adjudication of the 
issue of entitlement to an increased rating for 
lumbar disc disease, currently evaluated as 10 
percent disabling.  The veteran should be advised 
of the time limit in which he can file a 
substantive appeal in regard to this issue. 38 
C.F.R. § 20.302(b) (2001).

Then, if a timely substantive appeal is submitted, and the 
case is otherwise in order, it should be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

